Exhibit 10.30

BANKRATE, INC.

2011 EQUITY COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of May 14, 2013
(the “Grant Date”), is delivered by BANKRATE, INC. (the “Company”) to
[                    ], an employee of the Company (the “Grantee”).

RECITALS

WHEREAS, the Bankrate, Inc. 2011 Equity Compensation Plan (the “Plan”) provides
for Grants of Restricted Stock; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
decided to make a grant of Restricted Shares (as defined below) in order to
promote the best interests of the Company and its stockholders on the terms and
conditions set forth in this Agreement, conditioned on the Grantee’s execution
of this Agreement;

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Restricted Stock Grant. The Company hereby grants to the Grantee
[                ] restricted shares of Stock (the “Restricted Shares”), subject
to the terms and conditions of this Agreement and the Plan (which is
incorporated herein by reference with the same effect as if set forth herein in
full) in addition to such other restrictions, if any, as may be imposed by law.

 

2. Definitions. All terms used herein shall have the same meaning as in the
Plan, except as otherwise expressly provided. For purposes of this Agreement,
the term “vest” as used with respect to any Restricted Shares means the lapsing
of the restrictions described herein with respect to such Restricted Shares.

 

3. Vesting and Forfeiture.

 

  (a) The Restricted Shares, if not forfeited earlier pursuant to section 3(c)
or 3(e) or vested earlier pursuant to Section 3(c) or 3(d), shall vest in three
equal annual installments on each of the first, second and third anniversary of
the Grant Date (each, a “Vesting Date”).

 

  (b) Except as otherwise specifically provided herein, no Restricted Shares
shall become vested unless the Grantee is on the applicable Vesting Date, and
since the Grant Date has continuously been, employed by or providing services to
the Company and its Affiliates.

 

  (c)

If the Grantee ceases to be employed by or to provide services to the Company,
any then outstanding and unvested Restricted Shares acquired by the Grantee



--------------------------------------------------------------------------------

  hereunder shall be automatically and immediately forfeited for no
consideration; provided, however, that in the event that the Grantee ceases to
be employed by or to provide services to the Company prior to the Restricted
Shares becoming vested on account of the Grantee’s (i) death or (ii) Disability,
then a prorated portion of the Grantee’s unvested Restricted Shares shall vest
on the date of such termination of employment and shall not be forfeited, with
such prorated portion to be the product of (A) a fraction, the numerator of
which is the number of days that the Grantee worked during the year in which his
or her employment terminates and the denominator of which is 365 multiplied by
(B) the number of unvested Restricted Shares that would have otherwise vested on
the next Vesting Date.

 

  (d) In the event of a Covered Transaction, unvested outstanding Restricted
Shares shall immediately vest.

 

  (e) Notwithstanding anything to the contrary set forth herein, in the event
that the Board of Directors of the Company (the “Board”) determines that an act
or omission by the Grantee (i) violates the Company’s Code of Business Conduct
and Ethics and (ii) results in material financial harm to the Company, the Board
shall require the forfeiture of all of the unvested Restricted Shares. The
foregoing shall be limited to the extent that it would violate applicable law or
government regulation.

 

  (f) The Grantee hereby (i) appoints the Company as the Grantee’s
attorney-in-fact to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Restricted Shares that are
granted or forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
any Restricted Shares granted hereunder, one or more stock powers, endorsed in
blank, with respect to such Restricted Shares, and (iii) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer to the Company of any unvested Restricted Shares that
are forfeited hereunder.

 

4. Nontransferability of Award. The Restricted Shares acquired by the Grantee
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided herein and in the Plan.

 

5. Issuance of Shares. The Restricted Shares shall be evidenced by a stock
certificate or by book-entry on the books and records of the Company, as the
Company may determine, in the Grantee’s name. If a Restricted Share is evidenced
by a stock certificate, then during the period prior to the vesting of the
Restricted Share, such certificate may be issued to the Grantee with a legend
substantially in the form set forth in Section 6 below, or alternatively may be
held in escrow by the Company on behalf of the Grantee. If unvested Restricted
Shares are held in book entry form, the Grantee agrees that the Company may give
stop-transfer instructions to the depository to ensure compliance with the
provisions hereof. Upon the vesting of a Restricted Share, the Company shall
promptly deliver to the Grantee a certificate evidencing such Restricted Share,
free of all legends, or shall promptly cause any restrictions noted in the book
entry to be removed.

 

2



--------------------------------------------------------------------------------

6. Legend. Any certificates representing unvested Restricted Shares shall be
held by the Company, and any such certificate shall contain a legend
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
BANKRATE, INC. 2011 EQUITY COMPENSATION PLAN AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND BANKRATE, INC. COPIES OF SUCH PLAN
AND AGREEMENT ARE ON FILE IN THE OFFICES OF BANKRATE, INC.

As soon as practicable following the vesting of any such Restricted Shares, the
Company shall cause a certificate or certificates covering such Restricted
Shares, without the aforesaid legend, to be issued and delivered to the Grantee.
If any Restricted Shares are held in book-entry form, the Company may take such
steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Restricted Shares.

 

7. Dividend and Voting Rights. Except as otherwise specifically provided in this
Agreement, following the Grant Date with respect to a Restricted Share, the
Grantee shall have all the rights of a stockholder with respect to such
Restricted Share, including without limitation the right to vote such Restricted
Share, provided that the Grantee shall not have the right to receive dividends
or distributions in respect of the Restricted Shares. Notwithstanding the
foregoing, upon the Company’s payment of an ordinary cash dividend with respect
to shares of Stock, such dividends shall not be paid immediately with respect to
outstanding Restricted Shares, shall instead be subject to the same restrictions
applicable to the underlying Restricted Shares (including forfeiture) and shall
be paid no later than thirty days following the vesting of the underlying
Restricted Shares. In the event of the Company’s payment to stockholders of a
dividend or distribution other than an ordinary cash dividend, the treatment
shall be subject to Section 7(b) of the Plan.

 

8. Sale of Vested Restricted Shares. The Grantee shall be free to sell any
Restricted Shares that have become vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Restricted Shares; (ii) the completion of any administrative steps (for
example, but without limitation, the transfer of certificates) that the Company
may reasonably impose; and (iii) applicable requirements of federal and state
securities laws.

 

9.

Certain Tax Matters. The Grantee expressly acknowledges that the award or
vesting of the shares of Stock acquired hereunder, and the payment of dividends
with respect to the Restricted Shares, may give rise to “wages” subject to
withholding and agrees that the minimum withholding required by law shall be
satisfied by the Grantee surrendering to

 

3



--------------------------------------------------------------------------------

  the Company a portion of the shares of Stock that are issued or transferred to
the Grantee upon the vesting of the Restricted Shares and the shares of Stock so
surrendered by the Grantee shall be credited against any such withholding
obligation at the Fair Market Value of such shares of Stock on the date of such
surrender (and the amount equal to the Fair Market Value of such shares of Stock
shall be remitted to the appropriate tax authorities).

 

10. Governing Law; Captions. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Florida, without regard
to the principles of conflicts of law thereof. The captions of this Agreement
are not part of the provisions hereof and shall have no force or effect.

 

11. Plan. The Restricted Shares are granted pursuant to the Plan, which is
incorporated herein by reference, and the Restricted Shares shall, except as
otherwise expressly provided herein, be governed by the terms of the Plan. In
the event of a conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall control. The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. The Grantee and the Company each acknowledge that
this Agreement (together with the Plan) constitutes the entire agreement and
supersedes all other agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

 

12. No Employment Rights. This Agreement shall not create any right of the
Grantee to continued employment with the Company or limit the right of the
Company to terminate the Grantee’s employment at any time and shall not create
any right of the Grantee to employment with the Company.

 

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) shall be deemed to be an executed
original thereof.

 

14. Amendment. This Agreement may be amended only by mutual written agreement of
the parties.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bankrate, Inc. and Grantee have executed this Restricted
Stock Agreement as of the date first written above.

 

BANKRATE, INC. By:  

 

Name:   Title:  

 

Acknowledged and agreed: GRANTEE

 

Name:

[Signature Page to Employee Restricted Stock Agreement]